F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                   February 20, 2007
                          FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                       Clerk of Court

    CLIFTON BELCHER,

              Plaintiff-Appellant,

    v.                                                 No. 06-3009
                                                (D.C. No. 03-CV -3261-JW L)
    U N ITED STA TES O F A M ER ICA;                     (D . Kan.)
    J.W . BOOKER, W arden,
    U SP-Leavenw orth K ansas; JO N
    LOFTNESS, Receiving and Discharge
    Supervisor; ALLEN BEARD , ISM
    Lieutenant; C IN D Y A ND ER SON,
    C ase M anager; SC OTT A SH M AN,
    U nit M anager; U N K N OWN ,
    GOVERNM EN T O FFICIALS,

              Defendants-Appellees.



                           OR D ER AND JUDGM ENT *


Before O’BRIEN, PO RFILIO, and A ND ER SO N, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In this pro se appeal, Clifton Belcher challenges the summary judgment

entered on his Bivens claim. 1 W e have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

                                   B ACKGROUND 2

      On September 1, 1999, while incarcerated in the U nited States Penitentiary

in Leavenworth, Kansas, M r. Belcher was approached by an inmate known as

“Cornbread.” Belcher D ep. at 10. Cornbread stated that he knew M r. Belcher’s

co-defendant, Steven Fowler, and that Fowler “was real upset that [M r. Belcher]

let the police or the Feds trick [M r. Belcher] into turning on [Fowler] and that

[Fowler] was in fact going to take care of . . . [M r. Belcher’s] family.” Id. at 12.

Although Fowler was apparently not present at the Leavenworth facility,

M r. Belcher was concerned that Cornbread “was more or less telling me that he

needed to talk to me later on.” Id. at 19.

      M r. Belcher reported the incident to case manager Cindy Anderson,

expressing his concern that Cornbread “knows that I cooperated . . . [a]nd . . .


1
       See Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388, 396-97 (1971) (providing a cause of action for monetary damages
against federal officials in their individual capacities for a violation of a federal
constitutional right). On appeal, Belcher does not challenge the district court’s
earlier dismissals of his claim under the Federal Tort Claims Act and his Bivens
claim to the extent it targeted (1) the individual defendants in their official
capacities; (2) the United States; (3) the unnamed defendants; and (4) warden
Booker.
2
      The background facts are based entirely on M r. Belcher’s deposition
testimony.

                                          -2-
was relaying a message from [Fowler].” Id. at 23. Anderson offered to place

M r. Belcher in protective custody, but he declined, and instead asked to be

transferred to another facility. Anderson responded that “they would have to

have” Cornbread’s real name. Id. at 30.

      Unable to learn Cornbread’s true identity, M r. Belcher approached

Anderson and inmate systems manager Jon Loftness later that afternoon.

M r. Belcher “point[ed] [Cornbread] out” and stated that he “remembers me from

the street” and “was delivering a message.” Id. at 37. M r. Belcher also gave

Loftness an inmate request form, “[b]asically saying the very same thing.” Id.

Loftness “said that he would check into it and he would help.” Id. Loftness

apparently forwarded the form to investigator Allen Beard, who discarded it after

ascertaining that M r. Belcher “had no separates on compound.” Id. at 95.

M r. Belcher never saw Cornbread again.

      On November 19, M r. Belcher had a regularly scheduled meeting with

Anderson and unit manager Scott Ashman. They discussed M r. Belcher’s receipt

of a letter from his attorney discussing a successful “Rule 35” motion and

M r. Belcher’s attendant eligibility for a different custody level and a transfer to

another institution. Id. at 43; see also id. at 47-48. M r. Belcher also “fill[ed]

. . . Ashman in on the details of . . . being confronted by Cornbread.” Id. at 48.

Anderson and Ashman told M r. Belcher to “keep a low profile” until they could

“put in for a transfer.” Id.

                                          -3-
      Two days later, on November 21, the prison experienced a complete power

outage. In the darkness, M r. Belcher was attacked in his cell by three inmates,

one of whom he recognized as “T-Loc.” Id. at 76. One of the two unidentified

attackers indicated that he knew M r. Belcher was a “cooperator.” Id. at 76.

M r. Belcher suffered severe injuries to his face and head.

      After exhausting administrative remedies, M r. Belcher instituted this Bivens

action, alleging that the defendants violated his Eighth Amendment right to be

protected from violence from other inmates. The district court granted the

defendants summary judgment, finding no triable issue as to whether any

defendant was deliberately indifferent to his safety. Regarding Anderson, the

district court observed that she offered to place M r. Belcher in protective custody

when he first came to her on September 1. And after that date, M r. Belcher failed

to notify Anderson of any further threats to his safety. Regarding Loftness, the

district court recognized that M r. Belcher only told him that Cornbread knew

M r. Belcher’s case and had delivered a message. And there was nothing to

indicate that Loftness knew of any specific threat to M r. Belcher’s safety. As for

Ashman, the district court concluded that his knowledge of M r. Belcher’s

encounter with Cornbread ten weeks earlier did not amount to awareness of a

specific threat. Finally, regarding Beard, the district court observed that his

discarding of the inmate request form did not show a culpable mental state

because the form did not express a direct threat to M r. Belcher’s safety.

                                          -4-
        On appeal, M r. Belcher contests the summary judgment, stating that

(1) Anderson would not help him without Cornbread’s real name; (2) Loftness

merely passed on his inmate request form to Beard, who discarded it; (3) Ashman

“refuse[d] to acknowledge his authority over the situation,” Aplt. Br. at 4;

(4) “[o]nce . . . any prisoner reports any type of threat it is an official duty to

place him in protective custody immediately erroring [sic] on the side of caution,”

id.; and (5) the defendants committed perjury and their attorney prevented him,

during his deposition, from “speaking clearly about the events that occurred,” id.

at 7.

                                      D ISCUSSION

        W e review de novo the entry of summary judgment. M ickelson v. N.Y. Life

Ins. Co., 460 F.3d 1304, 1310 (10th Cir. 2006). Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). “W e view the evidence, and

draw reasonable inferences therefrom, in the light most favorable to the

nonmoving party.” M ickelson, 460 F.3d at 1310.

        The Eighth Amendment imposes upon prison officials a duty to protect

inmates from violence at the hands of other inmates. Farmer v. Brennan,

511 U.S. 825, 833 (1994). Liability on a failure-to-protect claim arises when the

                                           -5-
plaintiff was incarcerated under conditions posing a substantial risk of serious

harm (the objective component of the claim), and the defendant prison officials

were deliberately indifferent to the plaintiff’s safety (the subjective component

of the claim). Verdecia v. Adam s, 327 F.3d 1171, 1175 (10th Cir. 2003). “M ere

negligence does not constitute deliberate indifference; deliberate indifference is

equivalent to recklessness in this context.” Smith v. Cummings, 445 F.3d 1254,

1258 (10th Cir. 2006).

      After reviewing the record and the parties’ arguments, we AFFIRM the

district court’s summary judgment for substantially the same reasons stated

therein. W e remind M r. Belcher of his continuing obligation to make partial

payments on his appellate filing fee until the entire fee has been paid. See

28 U.S.C. § 1915(b).

                                                    Entered for the Court


                                                    Terrence L. O’Brien
                                                    Circuit Judge




                                         -6-